Citation Nr: 1815086	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served in the Air National Guard with periods of active duty from January 2004 to April 2004, and from June 2005 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

In May 2011, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of that hearing is also of record.  

In March 2012 and December 2014, the Board remanded the appeal for further development.

In May 2016, the Board denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2017, the Court vacated the May 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In May 2017, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In May 2017, the Board remanded the appeal in order to obtain a VA medical opinion in accordance with the parties' directives in the Joint Motion.  The Veteran's attorney argues that the opinion obtained is not adequate and does not comply with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board agrees.  

In the Joint Motion, the Board's May 2016 decision was vacated because the Board failed to ensure compliance with underlying December 2014 remand directives.  
Specifically, in December 2014 the Board determined that the Veteran was sound upon entry for both periods of active service, and ordered a VA examination addressing service connection on a direct basis.  The Court directed that a new examination must be provided pursuant to the terms of the December 2014 remand.

A VA examination was conducted in June 2017.  The examiner's findings are not clear.  She spent most of her discussion on the conflict among various lay statements as to whether narcolepsy symptoms existed prior to service.  She then provided a sentence concluding that the condition was not due to or caused by service, with no explanation or rationale.  If VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, an addendum opinion must be obtained.  The examiner must also address the lay statements of the Veteran and his parents suggesting an onset of narcolepsy during his 2005 deployment, as directed in the remand, and a February 2010 buddy statement of M.F. indicating symptoms of narcolepsy during service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's electronic claims file to the June 2017 VA examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required. 

Ask the examiner to provide a rationale for her opinion that the Veteran's narcolepsy was less likely than not incurred in or caused by service.

The examiner must consider the Veteran to have been in sound condition when he entered both periods of active service, regardless of lay or medical statements suggesting otherwise in the claims file, meaning he entered service without disability.  

In rendering the opinion, the examiner must consider the following:

* Statements of the Veteran, his mother, and his father describing extreme sleepiness after service discharge.
* February 2010 buddy statement of M.F., describing that he observed the Veteran's sleepiness in service.  He stated the Veteran would repeatedly require caffeine or energy drinks, and would walk the halls in an attempt to stay awake. 

2.  After the requested development has been completed, the AOJ must review the opinion to ensure it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the AOJ must take all action to correct the deficiency. 

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the 
Veteran and his attorney should be provided a SSOC.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

